I dissent. The coroner in virtue of 1 Mason Minn. St. 1927, § 956, was authorized to take charge of the body, and *Page 209 
it was his duty to give the body a decent burial. Embalming is now considered as pertaining to a proper preparation for burial. What search shall be made for relatives by a coroner is a matter of judgment of the official. Here was no mutilation of the body except such as usually made for embalming. I think a verdict was properly directed for the coroner, and likewise for the undertaker who did his bidding.